 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VILAYCHITH KHOUANMANY,                            No. 2:17-cv-1326-TLN-EFB P

12                       Plaintiff,
13               v.                                     ORDER

14    UNITED STATES MARSHALS, et al.,
15                       Defendants.
16

17           Plaintiff is a federal prisoner proceeding pro se with claims arising under Bivens v. Six

18   Unknown Named Agents, 403 U.S. 388 (1971). She has filed a document entitled “Request for

19   Production of Documents” and “Request for Subpoena Duces Tecum.” ECF No. 98. Plaintiff

20   must, however, serve her requests for production on defense counsel rather than filing them with

21   the court.1 See E.D. Cal. Local Rules 250.2-250.4. And before the court will order the U.S.

22   Marshal to serve a subpoena duces tecum, plaintiff must first demonstrate that the requested

23   documents are not equally available to her and not obtainable from the defendant through a

24   properly served request for production.

25   /////

26   /////

27
             1
              Pursuant to the court’s discovery and scheduling order (ECF No. 96), written requests
28   for discovery must be served no later than September 27, 2019.
                                                       1
 1          Accordingly, it is HEREBY ORDERED that plaintiff’s “Request for Production of
 2   Documents” is disregarded and her “Request for Subpoena Duces Tecum” (ECF No. 98) is
 3   denied without prejudice.
 4   DATED: August 13, 2019.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
